ON MOTION TOR REHEARING.
Broyles, C. J.
The indictment alleged that the defendant, at the time of the commission of the offense charged, was operating a motor-vehicle on “that road or highway known as the Dixie Highway, being State Boute number three, at a speed in excess of forty miles per hour.” In a motion for a rehearing the plaintiff in error alleges that no evidence was adduced upon the trial showing that he was operating the automobile upon the '‘Dixie Highway,” as charged in the indictment. There is no merit in this contention. While no witness stated, in totidem verbis, that the defendant was driving the car upon the “Dixie Highway,” the evidence was undisputed that he was operating it on the public highway that ran through Binggold, Georgia, to Chattanooga, Tennessee; and the *12defendant made no attempt to prove that such highway was not the “Dixie Highway.” This court will take judicial cognizance of the well-known fact that the road or highway running through Einggold, Georgia, and on to Chattanooga, Tennessee, is a part of the highway of this State known as the “ Dixie Highway.” See, in this connection, Culver v. State, 40 Ga. App. 273 (2).

Motion denied.


MacIntyre and Guerry, JJ., concur.